Citation Nr: 0703617	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  98-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel





INTRODUCTION

The veteran had active service from active service from 
September 1969 to February 1972.  He also had active duty for 
training from October 20 to November 16, 1991, April 29 to 
May 16, 1992, June 11 to 25, 1994, and 19 days unverified 
from April 1, 1972, to March 31, 1973.

This appeal is from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) of the San Juan, Puerto 
Rico, Regional Office (RO).  The St. Petersburg, Florida, RO 
now has original jurisdiction in this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  This 
case is remanded to complete VA's duty to notify and to 
assist the veteran in prosecuting his claim, as mandated by 
the VCAA of 2000 (VCAA) 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  The veteran initiated his 
claims in May 1995, prior to enactment of the VCAA.

Regarding the claim for PTSD, in August 1995, VA requested 
the veteran to provide information about the event or events 
that caused PTSD.  The letter did not mention the possibility 
of alternative means of corroborating otherwise unverifiable 
events, e.g., through buddy statements.  See Daye v. 
Nicholson, No. 05-2475, slip op. 5 (U.S. Vet. App. Nov. 22, 
2006).  Subsequent notices of May 1999, November 2001, 
September 2004, and August 2005 are likewise silent about how 
to corroborate his claimed stressors by credible supporting 
evidence other than official records.  See Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  The veteran's allegations include 
non-combat stressors and stressors unlikely to be 
corroborated in official records, making witness's reports 
especially pertinent.

Incidentally, the May 1998 statement of the case (SOC) 
included the text of the regulation then pertaining to 
service connection for PTSD.  See 38 C.F.R. § 3.304(f) 
(1997).  The August 2005 supplemental statement of the case 
(SSOC) reiterated the 
same text.  VA amended that regulation in June 1999, making 
it retroactively effective March 7, 1997.  Compare 38 C.F.R. 
§ 3.304(f) (2006).  The veteran would be well served if told 
the current regulation.  38 U.S.C.A. § 7105(d)(1)(B) (West 
2002); 38 C.F.R. § 38 C.F.R. § 19.29(b) (2006).

VA did obtain material from the United States Army and Joint 
Services Records Research Center (JSCRR) in May 1996 (then 
named U.S. Army and Joint Services Environmental Support 
Group), including a history from January 1970 to November 
1971 of the parent unit the veteran belonged to from May to 
November 1971, but pages two (2) and four (4) were omitted.  
VA did not obtain histories for the units the veteran 
belonged to during his first 14 months in Vietnam.

Regarding the claim for hypertension, a VA compensation and 
pension examiner diagnosed hypertension in a September 1995 
examination that did not find elevated blood pressure 
measurements and for which the examiner apparently did not 
have the claims file.  Medical records since obtained show 
the veteran had elevated blood pressure measurements during 
periods of ACDUTRA in May 1992 and in June 1994.  There was a 
diagnosis of "minimal" hypertension on June 18, 1994.  
However, VA outpatient treatment records of the past five 
years do not show a diagnosis or treatment of hypertension.

A compensation examination is necessary to diagnose current 
hypertension, if present, and to provide a nexus opinion 
regarding whether the elevated blood pressures noted during 
ACDUTRA were the onset of hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate a 
claim for service connection for PTSD.  
Include notice that lay statements of 
witnesses or others familiar with events 
he asserts caused PTSD can be the 
necessity credible supporting evidence of 
events that are not recorded in official 
records.

2.  Request JSCRR to provide the 
following: 

*	Pages two (2) and four (4) of the 
History of the 299th Engineer 
Battalion, 10 January 1970 to 15 
November 1971, which it provided sans 
those pages in 1996.

*	Unit history showing the activity of 
the 1st Pers Svc Co, 1st Cav. Div. (AM) 
from May 13, 1970, to May 4, 1971.

*	Unit history showing the activity of 
the 553 Engr Co. (FB) from May 4, 
1971, to July 12, 1971.

3.  If, after the foregoing development 
has been accomplished, any of the 
veteran's reported stressors are verified, 
schedule him for a complete and thorough 
VA examination by a psychiatrist.

Prior to conducting the examination, the 
psychiatrist should be given a copy of 
this remand and the veteran's claims 
folder for review.   The diagnosis should 
be in accordance with the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV 
(DSM-IV). All necessary special studies or 
tests are to be accomplished.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM- IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Schedule the veteran for a VA 
examination for hypertension.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted.  

If examination confirms a diagnosis of 
hypertension, the examiner is to provide 
an opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that hypertension had its 
onset during active service or is related 
to any in-service disease or injury.  The 
examiner should discuss the significance 
of the veteran's in-service blood pressure 
readings shown in the May 1992 and June 
1994 National Guard medical records.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Readjudicate the claims at issue.  If 
either claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case, including 38 C.F.R. § 3.304(f) 
(2006), and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

